MEMORANDUM OPINION
                                         No. 04-11-00724-CV

                                 In the INTEREST OF C.P., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01439
                             Honorable Martha Tanner, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 20, 2012

AFFIRMED

           B.G. appeals a final order in a suit affecting the parent child relationship filed by the

Department of Family and Protective Services. We affirm the order.

           The Department originally sought to terminate B.G.’s parental rights as to the child C.P.

After the parties announced ready for trial, they advised the court they had reached an

agreement, which was dictated into the record. Pursuant to the agreement, the Department

withdrew its request for termination of B.G.’s parental rights, C.P.’s maternal aunt and uncle

would be named permanent managing conservators, and B.G. would be named a possessory

conservator. The parties agreed B.G. would have supervised visitation twice a month for two

hours or as otherwise agreed by the parties, B.G. would attend weekly speech therapy sessions
                                                                                    04-11-00724-CV


with C.P, and B.G. would pay $200 a month in child support. The trial court approved the

settlement and rendered a final order in accordance with its terms.

       B.G. timely filed a motion for new trial, asserting legal and factual insufficiency of the

evidence and that B.G. made a mistake of fact or law regarding the frequency and duration of the

visitation she would be allowed under the order. The trial court denied the motion for new trial.

B.G. timely appealed.

       A reporter’s record of the hearing at which the agreement was announced was filed with

this court; however no record of a hearing on a motion for new trial was filed. In her brief on the

merits, appellant argued she was entitled to a hearing on her motion for new trial and to a record

of the hearing in order to adequately brief the issues on appeal. No substantive points were

briefed. We subsequently determined the trial court had conducted an oral hearing on B.G.’s

motion for new trial, and a reporter’s record of the hearing was filed. That record reveals that

B.G. did not attend the hearing, and although her attorney made arguments, he did not present

any evidence. After the record was filed, we granted B.G. an opportunity to file a supplemental

brief. She has not done so.

       The only issues presented for review concerned the lack of a record of the new trial

hearing. The record has since been filed and appellant has not presented any further issues for

review. Accordingly, the trial court’s order is affirmed.


                                                      Steven C. Hilbig, Justice




                                                -2-